Citation Nr: 1328479	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davis, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the San Diego, 
California regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to his 
active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, 
no further discussion of compliance with VA's duty to notify 
and assist is necessary.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation 
benefits, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service-the so-called "nexus" 
requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)).  

Merits of the Claim

The Veteran contends that he has tinnitus that was incurred 
in and has been present since his service. The Board 
concedes that the Veteran was exposed to loud noises as a 
airfcraft mechanic, and whether these loud noises caused 
acoustic trauma in service is in equipoise. 38 U.S.C.A. § 
1154(a). 

The record includes a VA audiological examination in 
November 2009. This opinion provided a diagnosis of 
tinnitus, but provided a negative etiological opinion to the 
Veteran's service. However, in this opinion, the examiner 
failed to provide the rationale behind this determination. 
The Board finds this lack of rationale is a factor that 
severely limits the probative value of the November 2009 
opinion.

Additionally, in March 2010, The Veteran received a private 
medical opinion from an audiologist. In this opinion, the 
audiologist diagnosed the Veteran with tinnitus; noted the 
Veteran's service history including his occupation specialty 
as an aircraft mechanic; and provided a positive etiological 
opinion to the Veteran's service. In this etiological 
opinion the private audiologist noted that Veterans work 
environment was extremely loud and that hearing protection 
was not provided. The relevant rationale for his 
determination states:

Given the [Veteran's] reported history of military 
exposure, the potential for acoustic trauma during 
military service exists and it is as likely as not 
that the current disability resulted from noise 
exposure while enlisted in military service.

In weighing the evidence, the Board acknowledges that the 
November 2009 VA examination is flawed because the examiner 
comes to a conclusion without providing an underlining 
rationale. In contrast, the March 2010 private medical 
examiner reviews the Veteran's statements about his 
occupation specialty, exposure to loud noises, and clearly 
states the basis for his etiological conclusion that the 
Veteran's tinnitus is related to the Veteran's service. 
Therefore, the Board finds that the private medical opinion 
is more probative on the matter etiological relationship 
between the Veteran's loud noise exposure service and his 
current diagnosis of tinnitus. 

Given the Boards above determination on the VA examination, 
his diagnosis of tinnitus, and the private medical records 
cited above, the Board concludes that evidence for and 
against the claim for service connection for tinnitus is, at 
the very least, in approximate balance. Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
Veteran in this case as the law requires and grant service 
connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. 
App. 49, 57   (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


